By the Court,

Nelson, Ch. J.
The question in the case is, whether the order given to the plaintiff was accepted by the drawees, and payment tendered thereon in pursuance of its terms and legal import.
It was fairly a question of fact upon the evidence, and I think, rightly decided by the referee.
The drawees had a right to turn out the goods at the customary or market prices, such prices as they were in the habit of selling the same article for to good customers in their ordinary course of dealing.
The fact of the dealers occasionally selling, or offering to sell an article under price for cash down, when straightened for money, affords no test of the fair market value, or of the price to be charged when turned over in satisfaction of an order payable in goods of the kind.
Motion to set aside report denied.